Citation Nr: 1008127	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative joint/disc 
disease of the lumbar spine (hereinafter "low back 
disorder"), to include as secondary to the service-connected 
left knee disability.  


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran had active service in the Marines from May 1993 
to October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In October 2008, the Board remanded the issue currently on 
appeal for further development.  As will be discussed in 
greater detail below, such development has been undertaken 
and the Veteran's claim has been returned to the Board for 
appellate proceedings.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
currently diagnosed low back disorder and his military 
service.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the Veteran's 
currently diagnosed low back disorder and his service-
connected left knee disability.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
the Veteran's military service and arthritis may not be so 
presumed.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2009).  

2.  A low back disorder is not proximately due to, the result 
of, or aggravated by the Veteran's service-connected left 
knee disability.  38 C.F.R. §3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a low back disorder, 
which he alternately claims is secondary to his service-
connected left knee disability.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.



Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this issue in October 2008.  In essence, the October 2008 
Board Remand instructed the agency of original jurisdiction 
(AOJ) to obtain all VA and non-VA treatment records 
subsequent to September 1, 2007, provide adequate notice 
pursuant to the Veterans Claims Assistance Act of 2000 (the 
VCAA) regarding secondary service connection as well as the 
United States Court of Appeals for Veterans' Claims' (the 
Court's) decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and schedule the Veteran for VA examination and obtain 
medical nexus opinions addressing the Veteran's theories of 
direct and secondary service connection, to include 
aggravation.  The AOJ was then to readjudicate the claim. 

The Veteran was sent a VCAA letter in April 2008, which 
included notice of the requirements for secondary service 
connection and notice of the Court's decision in Dingess.  
The AMC requested the aforementioned records in February 
2009, and received VA treatment records from the VA facility 
in Saginaw, Michigan.  In February 2009, the Veteran was 
scheduled for a VA examination, which was completed later 
that same month.  After this development was completed, the 
AMC readjudicated the claim in a September 2009 supplemental 
statement of the case (SSOC), and the Veteran's claim was 
returned to the Board.  

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's three prior remands 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

I.  VCAA

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim for service 
connection for a low back disorder, to include as secondary 
to a service-connected left knee disability.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. 
§ 5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2005 satisfied the duty to notify 
provisions concerning direct and secondary service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The Veteran received notice of the 
Court's decision in Dingess in January 2008; after the 
initial adjudication of the Veteran's claim.  The 
aforementioned December 2008 letter again addressed the claim 
for direct and secondary service connection as well as notice 
of secondary service connection or degree of disability and 
effective date criteria as required under Dingess.  Although 
these letters were not sent prior to initial adjudication of 
the Veteran's claim, this was not prejudicial to him, since 
he was subsequently provided adequate notice in January 2008 
and December 2008, he was provided most of 9 months to 
respond with additional argument and evidence and the claim 
was readjudicated and an additional SSOC was provided to the 
Veteran in September 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private treatment records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

Concerning the June 2002, July 2003, September 2007 and 
February 2009 VA examinations, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of 
these examinations reflect that the examiners reviewed the 
Veteran's complete claims file, to include his service 
treatment records, past medical history, recorded his current 
complaints, and conducted an appropriate physical examination 
and rendered appropriate diagnoses consistent with the 
remainder of the evidence of record.  Concerning VA nexus 
opinions, the June 2002 and July 2003 VA examiners failed to 
provide any nexus opinion concerning the Veteran's claim.  
The September 2007 VA examiner failed to address the 
Veteran's theory of direct service connection, and, as will 
be discussed further below, the provided medical nexus 
opinion concerning secondary service connection is too 
speculative for VA rating purposes.  However, both theories 
of service connection were properly addressed by the opinions 
of the February 2009 VA examiner.  The Board therefore 
concludes that the Veteran's claim can be adjudicated on the 
evidence of record.  See 38 C.F.R. § 4.2 (2009).  The Veteran 
and his representative have not contended otherwise. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).



II.  Service Connection

The Veteran contends that he has a low back disorder as a 
result of his service-connected left knee disability.  The 
Board notes that direct and presumptive service connection 
have also been considered by the RO.  For the reasons that 
follow, the Board concludes that service connection for a low 
back disorder is not warranted on secondary, direct or 
presumptive bases.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board will address the Veteran's secondary service 
connection theory of entitlement first.  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.  Id.  

It is uncontroverted that the Veteran currently has 
degenerative joint disease and degenerative disc disease of 
the lumbar spine with stenosis at L4-L5 and L5-S1.  See e.g., 
VA spine examination reports from June 2002, July 2003, 
September 2007 and February 2009 and multiple VA and private 
treatment records.  The Veteran underwent a spinal 
laminectomy in August 2006.  A current disability has been 
adequately established.  As noted above, the Veteran is 
service connected for a left knee disability.  The remaining 
question is whether the service-connected left knee 
disability caused or aggravated his current low back 
disorder.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms; 
i.e., low back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, the Board must discount the Veteran's own 
statements regarding causation or aggravation.

Careful review of the Veteran's claims file reflects that 
there are two medical opinions which address medical nexus by 
secondary service connection, to include aggravation.  The 
Board will address each in turn.  

After an examination of the Veteran and thorough review of 
the claims file, the September 2007 VA examiner opined that 
she could not resolve the matter of medical nexus concerning 
secondary service connection, to include aggravation, without 
resort to mere speculation.  The September 2007 VA examiner 
reasoned that, while the Veteran presented with a limp which 
could have caused his low back pain, it was unclear whether 
the Veteran's limp was a result of his service-connected left 
knee disability or his August 2006 laminectomy.  This opinion 
does not in fact indicate that any medical nexus does or does 
not exist.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim].  This opinion 
is accorded no weight of probative value.

The February 2009 VA examiner, a registered nurse working 
under the supervision of a physician, conducted a thorough 
examination and interviewed the Veteran and reviewed the 
complete claims folder, to include the Veteran's service, VA 
and private treatment records, and concluded that the 
Veteran's low back disorder was neither caused by nor 
aggravated by his service-connected left knee disability.  
The February 2009 VA examiner reasoned that, contrary to the 
Veteran's assertions, the Veteran's gait was not altered by 
his service-connected left knee disability; and as such, a 
medical nexus between the Veteran's service-connected left 
knee and his low back disorder was not found.  See the 
February 2009 VA examination report.  The February 2009 VA 
examination report was additionally reviewed and approved by 
a second VA physician.  

The February 2009 VA nexus opinion is the only competent 
medical opinion on these points.  The Board finds that the 
Veteran's low back disorder was neither caused nor aggravated 
by his service-connected left knee disability.  As such, 
secondary service connection must be denied.  See Allen, 
supra.  The Board turns to alternate theories of entitlement.

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

As noted above, the Veteran has a current diagnosis of 
degenerative joint disease and degenerative disc disease of 
the lumbar spine with stenosis at L4-L5 and L5-S1.  Hickson 
element (1) is demonstrated.

With regard to Hickson element (2), in-service incurrence of 
disease or injury, the Veteran asserts that he first injured 
his back when he "jumped off of" a 5-ton vehicle and landed 
awkwardly.  While the Veteran's service treatment records do 
not reflect that the Veteran complained of low back pain 
shortly after the described accident, the Veteran did in fact 
report that he had recurrent back pain on his September 1997 
separation examination.  The Board finds that this is 
adequate evidence of an in-service injury, Hickson element 
(2).  The Board turns to consider a relationship between the 
current disability and the in-service injury, Hickson element 
(3).  See Hickson, supra.

There are two medical nexus opinions of record addressing 
direct service connection.  The Board will address them in 
turn.  

In a September 2006 statement on behalf of the Veteran, a VA 
nurse practitioner opined "It is a possibility that the low 
back pain noted on discharge was the first sign of 
degenerative disc disease.  [I am] unable to correlate with 
any other records today."  This opinion is speculative and 
couched in terms of uncertainty ["possibility"].  Further, 
the VA nurse admitted that she could not opine with greater 
certainty without the Veteran's complete records.  See 
generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
As noted above, the Court has held on several occasions that 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Beausoleil and 
Libertine, both supra; see also Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

After examination, interview and review of the Veteran's 
records, the February 2009 VA examiner stated that the 
Veteran's currently diagnosed low back disorder was not 
related to his service.  This opinion appears to be congruent 
with the Veteran's medical history.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) [the probative value of a medical 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Additionally, though not disparaging the 
qualifications of the VA nurse practitioner whose September 
2006 statement is in support of the Veteran's claim, see Goss 
v. Brown, 9 Vet. App. 109 (1996), her qualifications are less 
impressive than those of the two VA physicians who supervised 
and concurred with the February 2009 VA examiner's opinion, 
which specifically stated that there was no causal 
relationship between the Veteran's service and his current 
low back disorder.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  The 
Board finds that the Veteran's current low back disorder is 
not related to his service.  Service connection on a direct 
basis must be denied.  See Hickson, supra.

Finally, the Board has also considered presumptive service 
connection.  Where a Veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and osteoarthritis (degenerative 
joint disease) becomes manifest to a degree of 10 percent or 
more within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran was 
not diagnosed with a low back disorder until several years 
after separation from service.  There are no records that 
might indicate such a diagnosis within one year of separation 
in October 1997.  Thus, service connection for a low back 
disorder is not warranted on a presumptive basis.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a low back disorder, to include as 
secondary to a service-connected left knee disability, must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.


ORDER

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected left knee 
disability, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


